      Case 5:20-cv-01054-DNH-ML Document 8 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

RAYSHELL S. JOHNSON,

                                  Plaintiff,        5:20-CV-1054
                                                    (DNH/ML)
         -v-


SYRACUSE POLICE DEPT., all others; and
ONONDAGA COUNTY SHERIFF'S
DEPARTMENT,


                         Defendants.
--------------------------------

APPEARANCES:

RAYSHELL S. JOHNSON
Plaintiff pro se
605 Carbon Street
Syracuse, NY 13208

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Rayshell S. Johnson commenced this action on September 8, 2020.

On November 6, 2020, the Honorable Miroslav Lovric, United States Magistrate Judge,

advised by Report-Recommendation that plaintiff's complaint be dismissed with leave to

replead for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(B). No objections to the

Report-Recommendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.
      Case 5:20-cv-01054-DNH-ML Document 8 Filed 11/25/20 Page 2 of 2




§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff’s complaint is DISMISSED WITH LEAVE TO REPLEAD for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(B);

          2. Plaintiff is provided an opportunity to amend the complaint within thirty (30) days

of the date of this Decision and Order to correct the deficiencies identified in the

Report-Recommendation;

          3. If plaintiff timely files an amended complaint within thirty (30) days of the date of

this Decision and Order, the file be forwarded to United States Magistrate Judge Miroslav

Lovric for further review; and

          4. If plaintiff fails to file an amended complaint within thirty (30) days of the date of

this Decision and Order, the complaint be dismissed in its entirety without further order.

          IT IS SO ORDERED.




Dated: November 25, 2020
       Utica, New York.




                                                -2-
